 

Exhibit 10.1

 

LOAN AGREEMENT

 

This LOAN AGREEMENT is made as of October 4, 2012, by and among (a) ThermoEnergy
Corporation, a Delaware corporation (“ThermoEnergy”), (b) ThermoEnergy Power
Systems, LLC, a Delaware limited liability company (“ThermoEnergy Power
Systems”), (c) CASTion Corporation, a Massachusetts corporation (“CASTion”, and
together with ThermoEnergy and ThermoEnergy Power Systems, the “Borrowers”) and
(d) C13 Thermo LLC, a Delaware limited liability company (together with its
successors and assigns, to the extent permitted under Section 10.9 below, (the
“Lender”).

 

In consideration of the mutual covenants contained herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Borrowers and the Lender agree as follows:

 

section 1.          DEFINITIONS.

 

All capitalized terms not defined herein but defined in Appendix A attached
hereto shall have the meanings given to such terms therein. All terms defined in
this Agreement shall also have such defined meanings when used in the other Loan
Documents or any certificate or other document made or delivered pursuant hereto
or thereto, unless otherwise specified herein or therein.

 

All references in this Agreement to Sections, Exhibits, Schedules and Appendices
refer to the sections, exhibits, schedules and appendices of this Agreement
unless otherwise indicated. All Schedules, Appendices and Exhibits attached to
this Agreement are incorporated herein and made a part hereof.

 

section 2.          LOANS.

 

2.1           General. Subject to the terms and conditions hereof, the Lender
agrees to make loans (hereinafter referred to collectively as the “Loans” and
each singly as a “Loan”) in an aggregate principal amount not to exceed the
Commitment. Subject to Borrower’s compliance with the Weekly Budget to the
satisfaction of Lender, Loans shall be advanced to the Borrowers from time to
time in response to Loan Requests submitted in accordance Section 4.3.

 

2.2           Note. Contemporaneously with the execution and delivery of this
Agreement, the Borrowers shall execute and deliver to the Lender a certain Note,
dated of even date herewith (the “Note”), from the Borrowers, made payable to
the order of the Lender, in the original principal amount of up to Seven Hundred
Thousand and 00/100 Dollars ($700,000.00). The Note shall be substantially in
the form of Exhibit A attached hereto and shall be duly executed by the
Borrowers.

 

2.3           Use of Proceeds. The proceeds from the Loans shall be used by the
Borrowers solely to finance the fabrication and testing of the System in
accordance with the Weekly Budget and for the reimbursement of the Lender’s fees
and expenses, as set forth in Section 3.10.

 

2.4           Interest Rate. Subject to the provisions of Section 2.5(a), the
Loans shall not accrue interest. On the Maturity Date, such earlier date as the
Loans may become due in accordance with this Agreement or the date of prepayment
of the Loans, the Borrowers shall pay to the Lender a fee (the “Commitment Fee”)
in an amount equal to ten percent (10%) of the aggregate principal amount of the
Loans borrowed pursuant to the terms of this Agreement.

 

 

 

 

2.5           Default Rate.

 

(a)          Upon the occurrence and during the continuance of an Event of
Default, the Lender may, at its option, by written notice to the Borrowers,
declare that the unpaid principal amount of the Loans, together with the fees,
expenses and all other amounts due and payable under the Loan Documents shall
accrue interest at a rate equal to Eight and 00/100 Percent (8.00%) per annum
(such sum, the “Default Rate”) from and after the date of such written notice.
Upon the occurrence of an Event of Default under Section 8.1(f) or Section
8.1(g), any such increase described in the foregoing sentence shall occur
automatically without notice to the Borrowers. Interest per annum shall be
calculated on the basis of actual number of days elapsed and an assumed 360-day
year and shall compound on the last day of each calendar month. Therefore,
principal and all other amounts outstanding hereunder for all or any part of a
day shall accrue interest equal to 1/360th of the per annum interest accruing
hereunder. Interest shall accrue on each day or part thereof that any principal
or other amount is outstanding, including Sundays, legal holidays and other
non-business days.

 

(b)          Notwithstanding any provision contained in this Agreement or any
other Loan Document to the contrary, in no event shall the amount paid or agreed
to be paid by the Borrowers (or any other Person) as interest or as a premium on
the Note or any other Obligations exceed the highest lawful rate permissible
under any law applicable thereto.

 

2.6           Repayment of Note.

 

(a)          Subject to the provisions of Section 8.1, no payment of principal
or interest shall be due under the Note until the Maturity Date.

 

(b)          On the Maturity Date (or such earlier date on which the Note become
due and payable pursuant to Section 8.1), the entire remaining outstanding
balance of the Note (including without limitation, all unpaid principal, all
accrued but unpaid interest and all unpaid fees (including, without limitation,
the Commitment Fee), charges, costs and expenses) shall be immediately due and
payable in full.

 

2.7           Method of Payment.

 

All payments (including prepayments) to be made by the Borrowers hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without set off or counterclaim and shall be made prior to 12:00 Noon, Boston,
Massachusetts time, on the due date thereof to the Lender, at the Lender’s
office specified in Section 10.5 (or such other place as the Lender may specify
in writing from time to time), in Dollars and in immediately available funds.
Payments received by the Lender after such time shall be deemed to have been
received on the next Business Day.

 

-2-

 

 

2.8           Prepayments.

 

(a)          The Borrowers may at any time and from time to time prepay the
Note, in whole or in part, without premium or penalty.

 

(b)          All amounts received for the prepayment of Note shall be applied to
the Obligations as follows: first, to any unpaid fees (including, without
limitation, the Commitment Fee), charges, costs and expenses then due and
payable under this Agreement or any of the other Loan Documents to the Lender;
second, to any accrued and unpaid interest, if any, then due and owing under the
Note to the Lender; and third, to the unpaid principal balance then due and
payable under the Note to the Lender. Any amounts prepaid on account of the Note
may not be reborrowed.

 

2.9           Termination of Loan Documents; Release of Liens. Upon receipt by
the Lender of payment and satisfaction in full in cash of the Obligations, the
Lender agrees that:

 

(a)          the Loan Documents shall, without further action, terminate and be
of no further force or effect;

 

(b)          the Lender’s security interests in and Liens on all Collateral,
granted by or arising under the Loan Documents shall be, automatically and
without further action, terminated, released and discharged;

 

(c)          the Borrowers may prepare and file such UCC-3 termination
statements as the Borrowers may reasonably deem necessary or desirable in
connection with the termination of the security interests and Liens set forth in
Section 2.9(b) above; and

 

(d)          at the request of any Borrower, the Lender will execute and deliver
such additional instruments and other writings, and take such other action, as
such Borrower may reasonably request to effect or evidence the satisfaction of
the Obligations, the termination of the effectiveness of the Loan Documents or
any instruments executed pursuant thereto, or the release of any Liens or
security interests in favor of the Lender.

 

section 3.          CONDITIONS PRECEDENT TO EFFECTIVENESS.

 

The effectiveness of this Agreement and the agreement of the Lender to make the
Loans is subject to the satisfaction of the following conditions precedent:

 

3.1           Loan Documents. The Lender shall have received the following Loan
Documents, each as duly executed and delivered by the parties thereto: (a) this
Agreement; (b) the Note; (c) the Security Agreements (other than the Control
Agreement) and (d) the Letter of Credit in form and substance satisfactory to
the Lender.

 

3.2           Actions to Perfect Liens. The Lender shall have received evidence
in form and substance reasonably satisfactory to it that all filings, recordings
and registrations, including, without limitation, the filing of duly executed
financing statements on form UCC-1, reviewed and approved by Lender, necessary
or, in the opinion of the Lender, desirable to perfect the Liens created by the
Security Documents shall have been completed (or, to the extent that any such
filings, recordings, registrations and other actions shall not have been
completed, arrangements satisfactory to the Lender for the completion thereof
shall have been made).

 

-3-

 

 

3.3           Lien Searches. The Lender shall have received at least one (1)
Business Day prior to the Closing Date the results of a recent search by a
Person reasonably satisfactory to the Lender, of the UCC, judgment and tax lien
filings which may have been filed with respect to personal property of the
Borrowers in the jurisdictions set forth in Schedule 3.3, and the results of
such search shall be satisfactory to the Lender.

 

3.4           UCC-3 Termination Statements. The Lender shall have received UCC-3
termination statements and any other instrument necessary to terminate the Liens
granted by the Borrowers to any Person (other than Permitted Liens)(or, to the
extent that any such UCC-3 termination statements or any other instrument shall
not have been obtained and filed, arrangements satisfactory to the Lender for
the obtaining and filing thereof shall have been made).

 

3.5           Corporate Proceedings of the Borrowers. The Lender shall have
received a copy of the resolutions, in form and substance satisfactory to the
Lender, of the board of directors (or other equivalent governing body) of each
Borrower authorizing (i) the execution, delivery and performance by such
Borrower such of this Agreement and the other Loan Documents to which it is a
party, (ii) the issuance by such Borrower of the Note contemplated hereunder and
(iii) the granting by it of the Liens created pursuant to the Security Documents
to which such Borrower is a party, all as certified by the Secretary or other
appropriate officer of such Borrower as of the Closing Date, which certificate
shall be in form and substance reasonably satisfactory to the Lender.

 

3.6           Borrower Incumbency Certificates. The Lender shall have received a
certificate of each Borrower, dated as of the Closing Date, as to the incumbency
and signature of the officers of such Borrower executing any Loan Document
reasonably satisfactory in form and substance to the Lender, executed by the
President or any Vice President and the Secretary or other appropriate officer
of such Borrower.

 

3.7           Corporate Documents. The Lender shall have received true and
complete copies of the Certificate (or Articles) of Incorporation (or
Organization) and By-Laws of each Borrower, as certified as of the Closing Date
as complete and correct copies thereof by the Secretary or other appropriate
officer of each Borrower.

 

3.8           Legal Existence, Good Standing, Tax Good Standing and Foreign
Qualification Certificates. The Lender shall have received certificates of legal
existence, good standing, tax good standing and foreign qualification for each
of the Borrowers, all of recent date issued by the appropriate Governmental
Authorities.

 

3.9           Other Insurance. The Lender shall have received evidence in form
and substance satisfactory to it that all of the requirements of Section 6.7 and
those provisions of the Security Documents requiring the maintenance of
insurance shall have been satisfied, including certificates of insurance of the
Borrowers and, within 30 days after the Closing Date, endorsements naming Lender
as lender’s loss payee and additional insured with respect to such insurance.

 

3.10         Fees and Expenses. The Lender shall have received (a) as
contemplated by Section 10.5(c), reimbursement of all legal fees, expenses and
disbursements incurred by counsel to the Lender in connection with the
transactions contemplated herein, and (b) reimbursement of all other
out-of-pocket costs and expenses incurred by the Lender in connection with the
transactions contemplated herein.

 

-4-

 

 

3.11         Representations and Warranties. Each of the representations and
warranties made by the Borrowers in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of the Closing Date as if
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date.

 

3.12         No Default. No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the issuance of the Note.

 

3.13         Weekly Budget. The Lender shall have received an operating budget
(as amended with the written consent of the Lender, in its sole discretion, the
“Weekly Budget”) setting forth the schedule of operations, progress and
purchases with respect to the fabrication and testing of the System on a weekly
basis for the period from the Closing Date to five (5) months after the Closing
Date, which shall be in form and substance satisfactory to the Lender.

 

3.14         Other Matters. The Lender shall have received, in form and
substance satisfactory to it, such other assurances, documents or consents
related to the foregoing as the Lender may reasonably require.

 

section 4.          CONDITIONS PRECEDENT TO EACH LOAN

 

The obligation of the Lender to make any Loan (including its initial Loan)
hereunder or to honor any request for a Loan is subject to the following
conditions precedent:

 

4.1           Truth and Correctness of Representations and Warranties. The
representations and warranties of the Borrowers contained in Section 5 or any
other Loan Document, or that are contained in any document furnished at any time
under or in connection herewith or therewith, shall be true and correct on and
as of the date of such Loan, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, except that for purposes of this
Section 4, the representations and warranties contained in Section 5.1 shall be
deemed to refer to the financial statements indicated therein or, if more
recent, the financial statements furnished pursuant to Section 6.1(a) and (b).

 

4.2           No Default. No Default or Event of Default exists or is occurring
and no Default shall result from the proposed Loan or from the application of
the proceeds thereof or from the honoring of any request for the proposed Loan.

 

4.3           Requests for Loans. Not later than 1:00 p.m. Boston time two (2)
Business Days prior to the requested date of any Loan, the Lender shall have
received a Loan Request substantially in the form of Exhibit 4.3 attached
hereto, duly completed and executed by a Responsible Officer of each Borrower,
and (i) with respect to purchases of equipment and materials necessary to
complete the Project (A) attaching copies of invoices for purchases of such
equipment and/or materials and (B) proof that the amount of the applicable Loan
is equal to the aggregate amount actually paid for such equipment and materials
by the Borrowers to vendors during the prior week in accordance with the Weekly
Budget; (ii) a weekly report included in Schedule 1 thereto containing (w) a
narrative of work progress made on the system during the previous week, (x) a
narrative forecast of work to be completed during the current week, (y) a
rolling two (2) week forecast detailing milestones, cash flow (including
deposits and progress payments to vendors) and critical path deliveries and (z)
a comparison of the current project status to the original Weekly Budget with
respect to the timing of task, procurement, cash flow and completion or (ii)
with respect to working capital contemplated by the Weekly Budget, indicating
the amount of working capital required, and such supporting documentation as the
Lender may from time to time reasonably request.

 

-5-

 

 

4.4           Weekly Budget. The Borrowers shall not be more than two (2) weeks
behind the fabrication and testing schedule set forth on the Weekly Budget.

 

4.5           Other Matters. The Lender shall have received, in form and
substance satisfactory to it, such other assurances, documents or consents
related to the foregoing as the Lender may reasonably require.

 

Each Loan Request shall be deemed to be a representation and warranty that the
conditions specified in Section 4.1 and Section 4.2 have been satisfied on and
as of the date of the making of the applicable Loan or the honoring of the
applicable request for a Loan. Without limiting any of its other rights
hereunder, the Lender shall have no obligation to make further Loans for so long
as the Borrowers have not satisfied the condition set forth in Section 4.4.

 

section 5.          REPRESENTATIONS AND WARRANTIES.

To induce the Lender to enter into this Agreement and to make the Loans, each
Borrower hereby represents and warrants to the Lender as follows:

 

5.1           Financial Condition. The Borrowers have furnished to the Lender
(a) audited consolidated financial statements for the Borrowers for the years
ended December 31, 2009, December 31, 2010 and December 31, 2011 and (b)
management-prepared consolidated financial statements for the Borrowers for (i)
the three (3) months ended as of March 31, 2012 and (ii) the three (3) months
ended as of June 30, 2012 (collectively, the “Initial Financial Statements”).
The Initial Financial Statements were prepared in accordance with GAAP,
consistently maintained and applied throughout the periods covered thereby
(except as may be noted therein) and fairly present the financial condition of
the Borrowers on the respective dates thereof and the results of the operations
of the Borrowers for the respective periods covered thereby.

 

5.2           No Change. Since June 30, 2012, (a) except as set forth on
Schedule 5.2, there has been no development or event which has had or could
reasonably be expected to have a Material Adverse Effect, (b) there has been no
sale, transfer or other disposition by any Borrower of any material part of the
business or property of any Borrower and no purchase or other acquisition of any
business or property (including any Equity Interest of a Borrower) material in
relation to the financial condition of any Borrower as of June 30, 2012 and,
except as set forth on Schedule 5.2, the Borrowers have not entered into and do
not intend to enter into any agreement with respect to the foregoing, (c) no
dividends or other distributions have been declared, paid or made upon the
Equity Interest of any Borrower nor have any of the Equity Interests of any
Borrower been redeemed, retired, purchased or otherwise acquired for value by
any Borrower and the Borrowers have not entered into and do not intend to enter
into any agreement with respect to the foregoing, (d) except as set forth on
Schedule 5.2, there has been no material adverse change in the financial
condition of the Borrowers as reflected on the financial statements filed with
the 10-Q of ThermoEnergy for the quarter ending June 30, 2012 and (e) no
Borrower has experienced any damage, destruction or loss to any of its material
assets (whether or not covered by insurance).

 

-6-

 

 

5.3           Legal Existence; Compliance with Law. Each Borrower (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified or licensed
to do business as a foreign company and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification except where the failure to be so
qualified and/or in good standing, in the aggregate could not reasonably be
expected to have a Material Adverse Effect and (d) is in compliance with all
Requirements of Law (including, without limitation, Environmental Laws) except
to the extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

5.4           Power; Authorization; Enforceable Obligations. Each Borrower has
the power and authority, and the legal right, to make, execute, deliver and
perform the Loan Documents to which it is a party and to borrow hereunder. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required to be
obtained or made by any Borrower in connection with the execution, delivery or
performance by the Borrowers or the validity or enforceability with respect to
or against the Borrowers, of the Loan Documents to which any Borrower is a party
(other than the filings of Uniform Commercial Code financing statements in order
to perfect the security interest that can be perfected by such filings). Each of
the Loan Documents, when executed and delivered, will constitute a legal, valid
and binding obligation of each of the Borrowers, enforceable against each of
them, to the extent that each of them is a party thereto, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

5.5           No Legal Bar. The execution, delivery and performance of the Loan
Documents, the Note hereunder and the use of the proceeds thereof by the
Borrowers will not violate any Requirement of Law or any material Contractual
Obligation of any Borrower, the creation or imposition of any Lien on any of its
or their respective properties or revenues pursuant to any such Requirement of
Law or Contractual Obligation other than as contemplated in or permitted by the
Loan Documents.

 

5.6           No Material Litigation. Except as set forth on Schedule 5.6, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the best of the knowledge of each
Borrower, threatened by or against such Borrower or against any of their
respective properties or revenues.

 

5.7           No Default. No Borrower is in default under or with respect to any
of its material Contractual Obligations. No Default or Event of Default has
occurred and is continuing hereunder.

 

-7-

 

 

5.8           Ownership of Property; Liens. Each Borrower has good record and
marketable title in fee simple to, or a valid leasehold interest in, all of its
real property except for such matters as do not materially adversely affect the
use of the property in the conduct of the business as currently conducted, and
good title to, or a valid leasehold interest in, all its other material
property, and none of such property is subject to any Lien (other than Permitted
Liens). Set forth on Schedule 5.8 is a true and complete list of all of real
property owned or leased by each Borrower as of the Closing Date and all Liens
granted by such Borrower in respect of any real property owned or leased by it
as of the Closing Date.

 

5.9           Subsidiaries. Set forth on the Schedule 5.9 is a true and complete
list of all of the Subsidiaries of each Borrower as of the Closing Date and the
ownership of the Equity Interests in each Borrower (other than ThermoEnergy),
each Subsidiary and each joint venture in which a Borrower or a Subsidiary has
an interest.

 

5.10         Brokers or Finders. No Person has or will have, as a result of the
transaction contemplated by this Agreement of any of the other Loan Documents,
any right, interest or claim against or upon the Lender or the Borrowers for the
commission, fee or other compensation as a finder or broker because of any act
or omission by the Borrowers.

 

5.11         Intellectual Property. Except as set forth on Schedule 5.11, (a)
each Borrower owns, or is licensed to use, all material patents, trademarks
(registered or unregistered), trade names, service marks, assumed names.
copyrights and software (such items, together with all applications therefore
and all other material intellectual property and proprietary rights, whether or
not subject to statutory registration or protection, of such Borrower that are
used in or necessary for the conduct of the business of such Borrower being
collectively referred to herein as the “Intellectual Property”) necessary for
the conduct of its business except, with respect to software, for those the
failure to own or be licensed to use could not reasonably be expected to have a
Material Adverse Effect and (b) no claim of which any Borrower has been given
notice has been asserted and is pending by any Person challenging or questioning
the use of any such Intellectual Property or the validity or effectiveness of
any such Intellectual Property, nor does any Borrower know of any valid basis
for any such claim.

 

5.12         Taxes. Each Borrower has filed or caused to be filed all tax
returns which are required to be filed and have paid all taxes shown to be due
and payable on said returns or on any assessments made against it or any of its
property in respect of such periods and all other material taxes imposed on it
or any of its property by any Governmental Authority in respect of such periods
(other than any taxes (a) the amount or validity of which are being contested in
good faith by appropriate proceedings, (b) with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrowers, (c)
non-payment of which, in the aggregate, would not have a Material Adverse
Effect). Except as set forth on Schedule 5.12, the Borrowers are unaware of any
proposed or pending tax assessments, deficiencies or audits.

 

5.13         ERISA. Each Borrower and each Commonly Controlled Entity is in
compliance in all material respects with ERISA and the provisions of the Tax
Code applicable to any Plans. Neither a Reportable Event nor an “accumulated
funding deficiency” (within the meaning of Section 412 of the Tax Code or
Section 302 of ERISA) has occurred with respect to any Plan. No Borrower or any
Commonly Controlled Entity has incurred any liability to the PBGC over and above
premiums which are required by law and which would constitute a Material Adverse
Effect. No Borrower or any Commonly Controlled Entity has terminated any Plan in
a manner which could result in the imposition of a Lien on the property of any
Borrower.

 

-8-

 

 

5.14         Existing Debt. Set forth on Schedule 5.14 is a complete and
accurate list of all existing Indebtedness of each Borrower and each Subsidiary.

 

5.15         Bank Accounts. Set forth on Schedule 5.15 is a complete and
accurate list of all banks and other financial institutions at which any
Borrower or any Subsidiary maintains deposit accounts, securities accounts or
other accounts as of the Closing Date, including any disbursement accounts, and
Schedule 5.15 identifies the name, address and telephone number of each
depositary institution, securities intermediary or other financial institution
for each such account, the name in which the account is held, a description of
the purpose of such account and the account number thereof.

 

5.16         Obligations. The Borrowers’ financial condition enables them to
comply with their respective existing obligations, including the obligations
hereunder and under the other Loan Documents and has not led, and is not
expected to lead, to a default in their respective payment obligations as they
become due.

 

5.17         Ranking. The payment obligations of each Borrower hereunder and
under the other Loan Documents to which it is a party are unconditional general
obligations of such Borrower, and rank at least pari passu with all other
present and future senior unsubordinated Indebtedness of such Borrower.

 

5.18         Security Interest. The Loan Documents provide, upon execution,
delivery and, as applicable, filing with the appropriate government authority
thereof, the Lender with effective, valid, legally binding and enforceable first
priority Liens on all of the Collateral, which Liens as of the Closing Date will
be superior and prior to the rights of all third parties now existing or
hereafter arising whether by way of Lien, assignment or otherwise, except as may
be limited by bankruptcy, insolvency or similar laws affecting enforcement of
creditors’ rights generally and as may be limited by equitable principles of
general applicability. All necessary action will have been taken as of the
Closing Date under applicable laws to establish and perfect the first priority
rights of the Lender in and to the Collateral.

 

section 6.          AFFIRMATIVE COVENANTS

 

So long as any Loan or other Obligation (other than contingent indemnification
obligations not then due) hereunder shall remain unpaid or unsatisfied, each
Borrower hereby covenants and agrees with the Lender as follows:

 

6.1           Financial Statements. Such Borrower shall furnish to the Lender:

 

(a)          commencing with the fiscal year ended December 31, 2012, as soon as
available, but in any event upon the earlier of (i) the date that is 120 days
after the end of each fiscal year of the Borrowers or (ii) the date such
information is required to be filed with the SEC, a consolidated balance sheet
of the Borrowers as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of Grant
Thornton LLP or any other independent certified public accountant of nationally
recognized standing reasonably acceptable to the Lender, which report and
opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going concern” or like qualification
or exception or any qualification or exception as to the scope of such audit,
together with a copy of the management discussion and analysis submitted by the
Borrowers to the SEC with respect to such period; and

 

-9-

 

 

(b)          commencing with the fiscal quarter ending September 30, 2012, as
soon as available, but in any event upon the earlier of (i) 60 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrowers, or (ii) the date such information is required to be filed with the
SEC, a consolidated balance sheet of the Borrowers as at the end of such fiscal
quarter, the related consolidated statements of income or operations, changes in
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the Borrowers’ fiscal year then ended, in each case setting forth in
comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, as certified by the chief executive officer or chief financial officer of
each Borrower as fairly presenting the financial condition, results of
operations, shareholders’ equity and cash flows of the Borrowers in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.

 

The Borrowers shall be deemed to have delivered the financial statements
referred to in this Section 6.1 if: (i) such financial statements or other
information have been posted on the website of the SEC (http://www.sec.gov) or
on the Borrowers’ own website as previously identified to the Lender, and (ii)
the Borrowers have notified the Lender by electronic mail of such posting.

 

6.2           Certificates; Other Information. Each Borrower shall furnish to
the Lender:

 

(a)          concurrently with the delivery of the financial statements referred
to in Sections 6.1(a) and (b), a duly completed Compliance Certificate,
substantially in the form attached hereto as Exhibit 6.2, as signed by any
Responsible Officer of each Borrower;

 

(b)          promptly after any request by the Lender, copies of any detailed
audit reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of the Borrowers by
independent accountants in connection with the accounts or books of the
Borrowers, or any audit of any of them;

 

(c)          promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of any Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrowers may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the Lender
pursuant hereto;

 

(d)          promptly, and in any event within five (5) Business Days after
receipt thereof by any Borrower, copies of each notice or other correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation or possible investigation or other
inquiry by such agency regarding financial or other operational results of any
Borrower; and

 

-10-

 

 

(e)          promptly, such additional information regarding the business,
financial or corporate affairs of the Borrowers, or compliance with the terms of
the Loan Documents, as the Lender may from time to time reasonably request.

 

6.3           Notices. Each Borrower shall, and shall cause each of its
Subsidiaries to, give prompt, and in any event within one (1) Business Day,
notice to the Lender and the Lender of:

 

(a)          the occurrence of any Default or Event of Default;

 

(b)          any (i) default or event of default under any Contractual
Obligation of such Borrower or (ii) litigation, investigation or proceeding
which may exist at any time between such Borrower and any Governmental
Authority, which in either case, if not cured, or resolved or if adversely
determined, as the case may be, could reasonably be expected to have a Material
Adverse Effect;

 

(c)          any litigation or proceeding affecting such Borrower in which the
amount involved is not covered by insurance or in which injunctive or similar
relief is sought which, if adversely determined, could reasonably be expected to
have a Material Adverse Effect;

 

(d)          the following events, as soon as possible and in any event within
thirty (30) days after such Borrower knows or has reason to know thereof: (i)
the occurrence or expected occurrence of any Reportable Event with respect to
any Plan, a failure to make any required contribution to a Plan, the creation of
any Lien in favor of the PBGC or a Plan or (ii) the institution of proceedings
or the taking of any other action by the PBGC or such Borrower or any Commonly
Controlled Entity with respect to the withdrawal from, or the termination,
reorganization or insolvency of, any Plan; and

 

(e)          any development or event which could reasonably be expected to have
a Material Adverse Effect.

 

Each notice pursuant to this Section 6.3 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the applicable Borrower proposes to take with
respect thereto.

 

6.4           Inspection of Property; Books and Records; Discussions. Each
Borrower shall, and shall cause each of its Subsidiaries to; (a) keep proper
financial records in conformity with GAAP and all Requirements of Law; (b)
permit representatives of the Lender (including their respective officers,
employees, consultants and other designees) to visit and inspect any of its
properties and examine and make abstracts from any of its books and records at
any reasonable time, upon reasonable notice, and as often as may reasonably be
desired; provided, however, that so long as the Borrowers remain in compliance
with the Weekly Budget to the satisfaction of the Lender, such inspections shall
be limited to one (1) inspection per each fiscal quarter of such Borrower; and
(c) permit, upon reasonable notice during normal business hours, representatives
of the Lender (including their respective officers, employees, consultants and
other designees) to discuss the business, operations, properties and financial
and other condition of such Borrower with officers and employees of such
Borrower and with its independent certified public accountants.

 

-11-

 

 

6.5           Payment of Obligations. Each Borrower shall, and shall cause each
of its Subsidiaries to, pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all of the
material obligations of such Borrower, except as contemplated by this Agreement
or where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of such Borrower.

 

6.6           Conduct of Business and Maintenance of Existence. Each Borrower
shall, and shall cause each of its Subsidiaries to: (a) continue to engage in
business of the same general type as now conducted by such Borrower; (b)
preserve, renew and keep in full force and effect its existence and take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business except as otherwise permitted
pursuant to Section 7.10; and (c) comply in all material respects with all
Contractual Obligations and Requirements of Law, except where (i) any such
Contractual Obligation is being contested in good faith, a bona fide dispute
exists with respect to any such Contractual Obligation or failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect, and (ii) any such Requirement of Law is being contested in good
faith and the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

6.7           Maintenance of Property; Insurance. Each Borrower shall, and shall
cause each of its Subsidiaries to (a) keep all property material to the conduct
of its business in good working order and condition; (b) maintain insurance with
financially sound and reputable insurance companies on such of its property and
in at least such amounts and against at least such risks as are usually insured
against in the same general area by companies engaged in the same or a similar
business; and (c) furnish to the Lender, upon written request, full information
as to the insurance carried. The Borrowers shall, within thirty (30) days of the
Closing Date, cause the Lender to be added as a lender’s loss payee and
additional insured to the insurance policies of the Borrowers.

 

6.8           Compliance with Loan Documents and Requirements of Law. Each
Borrower shall, and shall cause each of its Subsidiaries to perform each of its
obligations under this Agreement and each other Loan Document to which it is a
party, and such Borrower shall comply in all material respects with all
Requirements of Law (including, without limitation, Environmental Laws)
applicable to it.

 

6.9           Maintenance of Liens of the Security Documents. Each Borrower
shall, and shall cause each of its Subsidiaries to promptly, upon the reasonable
request of the Lender, at the sole cost and expense of such Borrower, execute,
acknowledge and deliver, or cause the execution, acknowledgement and delivery
of, and thereafter register, file or record, or cause to be registered, filed or
recorded, in an appropriate governmental office, any document or instrument
supplemental to or confirmatory of the Security Documents or otherwise
reasonably deemed by the Lender necessary or desirable for the continued
validity, perfection and priority of the Liens on the Collateral covered
thereby.

 

6.10         New Subsidiaries. Each Borrower shall cause, at its sole cost and
expense, each new Subsidiary of such Borrower created or acquired on or after
the date hereof, promptly upon such creation or acquisition, to execute and
deliver to the Lender, the following agreements and documents, which agreements
and documents shall be in form and substance reasonably satisfactory to the
Lender: (a) an instrument pursuant to which such new Subsidiary shall be become
a party to (i) this Agreement as a Borrower hereunder and (ii) the Security
Agreement as a debtor thereunder; (b) any and all UCC financing statements which
the Lender deems necessary and appropriate in order to perfect its first
priority perfected security interests in all of the assets of such Subsidiary;
and (c) such other agreements, documents, financing statements, instruments,
opinions and certificates and completion of such other matters, as the Lender
may reasonably deem necessary or appropriate.

 

-12-

 

 

6.11         Use of Proceeds. The Borrowers shall use the proceeds of the Loans
solely (i) for purchasing materials and equipment necessary or convenient to the
construction, operation, testing and delivery of the System and working capital
expenditures set forth on the Weekly Budget and (ii) for the reimbursement of
the Lender’s fees and expenses, as set forth in Section 3.10.

 

6.12         Weekly Budget. The Borrowers shall provide to the Lender, on the
first business day of each calendar week simultaneously with delivery of a Loan
Request, a statement of compliance with the Weekly Budget setting forth in
detail (i) the amount and description of each reasonable and documented
out-of-pocket expense paid during the prior week in accordance with the Weekly
Budget with respect to which the Borrowers intend to request a Loan, (ii) a
description of progress made in the construction, testing and delivery of the
System, (iii) any deviations from the Weekly Budget, and (iv) any requested
amendments to the Weekly Budget.

 

6.13         Control Agreements. Each Borrower shall cause, within fifteen (15)
days of a written request from the Lender, the depositary institution,
securities intermediary or commodities intermediary with respect to each account
listed on Schedule 5.15 to enter into Control Agreements in favor of the Lender
in form and substance satisfactory to the Lender granting the Lender the right
to exercise control over such accounts upon the occurrence of an Event of
Default and perfecting Lender’s security interest therein and in all assets held
in or credited to such accounts.

 

6.14         Letter of Credit. The Borrowers shall pay the proceeds of any draw
on the Letter of Credit to the Lender no later than one (1) Business Day
following the date of receipt of such proceeds up to an amount equal to the then
outstanding Obligations.

 

section 7.          NEGATIVE COVENANTS.

 

So long as any Loan or other Obligation (other than contingent indemnification
obligations not then due) hereunder shall remain unpaid or unsatisfied, each
Borrower hereby covenants and agrees that:

 

7.1           Limitation on Indebtedness. Such Borrower shall not, and shall not
permit any of its Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness, except for Permitted Debt.

 

7.2           Limitation on Contingent Liabilities. Such Borrower shall not, and
shall not permit any of its Subsidiaries to, assume, guarantee, endorse or
otherwise become directly or contingently liable (including without limitation,
liable by way of agreement, contingent or otherwise to purchase or provide funds
for payment, to supply funds to or otherwise invest in any debtor or otherwise
to assure any creditor against any loss) in connection with any Indebtedness of
any other Person, except for: (a) liabilities to the Lender arising under any of
the Loan Documents; and (b) guarantees made in the ordinary course of the
business by such Borrower of obligations of any Subsidiary, which obligations
are otherwise permitted under this Agreement.

 

-13-

 

 

7.3           Limitation on Liens. Such Borrower shall not, and shall not permit
any of its Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, except for Permitted Liens.

 

7.4           Limitation on Fundamental Changes. Such Borrower shall not, and
shall not permit any of its Subsidiaries to, enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all of its property, business or
assets, or make any material change in its present method of conducting
business, except:

 

(a)          any Borrower may be merged or consolidated with or into another
Borrower;

 

(b)          any Subsidiary of a Borrower may be merged or consolidated with or
into another Borrower (provided that a Borrower shall be the continuing or
surviving person) or with or into any one or more wholly owned Subsidiaries of a
Borrower (provided that the wholly owned Subsidiary or Subsidiaries shall be the
continuing or surviving person);

 

(c)          any wholly owned Subsidiary may sell, lease, assign, transfer or
otherwise dispose of any or all of its assets (upon voluntary liquidation or
otherwise) to a Borrower or any other wholly owned Subsidiary of a Borrower; and

 

(d)          pursuant to any sale of assets expressly permitted by Section 7.5.

 

7.5           Limitation on Sale of Assets. Such Borrower shall not, and shall
not permit any of its Subsidiaries to, convey, sell, lease, license, assign,
transfer or otherwise dispose of any of its property, business or assets
(including, without limitation, receivables, leasehold interests and
Intellectual Property), whether now owned or hereafter acquired, or, in the case
of any Subsidiary, issue or sell any shares of such Subsidiary’s Equity Interest
to any Person (other than a Borrower or any wholly owned Subsidiary, and subject
to the provisions of the Security Documents), except:

 

(a)          the conveyance, sale, lease, license, assignment, transfer or other
disposition of Obsolete Property or surplus property in the ordinary course of
business;

 

(b)          the sale of inventory in the ordinary course of business;

 

(c)          the sale or discount for fair value, without recourse and
consistent with sound business practices of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof;

 

(d)          the license of Intellectual Property in the ordinary course of
business; and

 

(e)          leases or subleases of real property not materially interfering
with the ordinary course of conduct of the business of such Borrower.

 

7.6           Limitation on Sales and Leasebacks. Such Borrower shall not, and
shall not permit any of its Subsidiaries to, enter into any arrangement with any
Person providing for the leasing by such Borrower or any Subsidiary of real or
personal property which has been or is to be sold or transferred by such
Borrower or such Subsidiary to such Person or to any other Person to whom funds
have been or are to be advanced by such Person on the security of such property
or rental obligations of such Borrower or such Subsidiary.

 

-14-

 

 

7.7           Restricted Payments. Such Borrower shall not, and shall not permit
any of its Subsidiaries to, declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Event of Default shall have occurred and be
continuing at the time of any action described below or would result therefrom:

 

(a)          each Subsidiary may make Restricted Payments to any Borrower and
any other Person that owns an Equity Interest in such Subsidiary, ratably
according to their respective holdings of the type of Equity Interest in respect
of which such Restricted Payment is being made;

 

(b)          the Borrowers and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person; and

 

(c)          the Borrowers and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests.

 

7.8           Limitation on Investments, Loans and Advances. Such Borrower shall
not, and shall not permit any of its Subsidiaries to, make any advance, loan,
extension of credit or capital contribution to, or purchase any stock, bonds,
notes, debentures or other securities of, or any assets constituting a business
unit of, or make any other investment in, any Person (an “Investment”), except:

 

(a)          investments in Cash Equivalents;

 

(b)          securities held by such Borrower or any of its Subsidiaries prior
to the Closing Date and listed on Schedule 7.8;

 

(c)          Investments by such Borrower in any Subsidiary and Investments by
any such Subsidiary in a Borrower or in any other Subsidiary;

 

(d)          extensions of trade credit and endorsements of negotiable
instruments and other negotiable documents in the ordinary course of business;
and

 

(e)          loans and advances to employees and directors of a Borrower or any
of its Subsidiaries for travel, entertainment and relocation expenses in the
ordinary course of business in an aggregate amount for the Borrowers and their
respective Subsidiaries not to exceed Twenty-Five Thousand and 00/100 Dollars
($25,000.00) at any time outstanding.

 

7.9           Limitation on Transactions with Affiliates. Such Borrower shall
not, and shall not permit any of its Subsidiaries to, enter into any transaction
(including, without limitation, any purchase, sale, lease or exchange of
property or the rendering of any service) with any Affiliate unless such
transaction is (a) otherwise permitted under this Agreement; (b) in the ordinary
course of such Borrower’s or such Subsidiary’s business; and (c) upon fair and
reasonable terms no less favorable to such Borrower or such Subsidiary, as the
case may be, than it would obtain in a comparable arm’s length transaction with
a Person which is not an Affiliate; provided, however, that the foregoing
restriction shall not prohibit (i) any employment agreement entered into by such
Borrower or any of its Subsidiaries in the ordinary course of business; (ii) any
issuance of securities in connection with employment arrangements, stock options
and stock ownership plans of such Borrower entered into in the ordinary course
of business; (iii) transactions between such Borrower and its Subsidiaries; and
(iv) the transactions contemplated by the agreements listed on Schedule 7.9.

 

-15-

 

 

7.10         Limitation on Lines of Business. Such Borrower shall not, and shall
not permit any of its Subsidiaries to, enter into any business, either directly
or through any Subsidiary, except for those businesses in which such Borrower is
engaged on the date of this Agreement or which are reasonably related thereto.

 

7.11         Limitations on Amendments to Organizational Documents. The
Borrowers shall not and shall not cause or permit their Subsidiaries to directly
or indirectly amend, modify or waive any term or provision of its organizational
documents, including its certificate of incorporation, limited liability company
agreement, by-laws or certificates of designations pertaining to preferred stock
in any manner adverse to the Lender.

 

7.12         Bank Accounts. The Borrowers shall not, and shall not permit their
Subsidiaries to, establish any new bank accounts, securities accounts or
commodities accounts without the prior written consent of the Lender unless the
Lender and the depositary institution, securities intermediary or commodities
intermediary, as applicable, as to which the account is to be opened enter into
a Control Agreement in form and substance satisfactory to the Lender.

 

7.13         Letter of Credit. The Borrowers shall not, and shall not permit any
Subsidiary to, permit the imposition of any Lien on, or permit the assignment
of, the Letter of Credit or any proceeds of the Letter of Credit to any Person
other than the Lender.

 

section 8.          EVENTS OF DEFAULT.

 

8.1           Events of Default; Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

 

(a)          the Borrowers shall fail to pay any amount of principal of any Loan
when due in accordance with the terms of this Agreement and the other Loan
Documents; or the Borrowers shall fail to pay any interest or other amount
payable hereunder or under any other Loan Document, within three (3) days after
such interest or other amount becomes due in accordance with the terms of this
Agreement and/or any Loan Documents; or

 

(b)          any representation or warranty made or deemed made by any Borrower
or any other Obligor herein or in any other Loan Document or which is contained
in any certificate, document or financial or other statement furnished by it at
any time under or in connection with this Agreement or any such other Loan
Document shall prove to have been incorrect in any material respect (except that
such materiality qualifier shall not be applicable to any representation or
warranty already qualified or modified by the text thereof) on or as of the date
made or deemed made; or

 

-16-

 

 

(c)          the failure by any Borrower or any other Obligor to punctually
perform, observe, comply with or satisfy any covenant, agreement or condition
contained in (i) Section 6.1, 6.2, 6.3, 6.4, 6.6, 6.7, 6.8, 6.10, 6.11, 6.12,
6.13 or 6.14 of this Agreement; or (ii) Section 7 of this Agreement; or (iii)
Section 4.1 of the Security Agreement; or

 

(d)          any Borrower or any Subsidiary shall default in the observance or
performance of any other agreement contained in this Agreement or any other Loan
Document (other than as provided this Section 8.1), and such default shall
continue un-remedied for a period of thirty (30) days; or

 

(e)          any Borrower shall fail to pay when due (after any applicable
period of grace) any Indebtedness of such Borrower (other than Indebtedness
comprising the Obligations), which together with all such other due but unpaid
Indebtedness, exceeds the sum of One Hundred Thousand and 00/100 Dollars
($100,000.00), or shall fail (after any applicable period of grace) to observe
or perform any term, covenant or agreement evidencing or securing such
Indebtedness, which, if uncured or unwaived, permits the acceleration of such
Indebtedness, or any default or event of default shall have been declared under
any agreement relating to such Indebtedness; or

 

(f)          any Borrower, Subsidiary or any other Obligor shall (i) apply for
or consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee, liquidator or similar official of itself or of all or a
substantial part of its property, (ii) make a general assignment for the benefit
of its creditors, (iii) commence a voluntary case under the United States
Bankruptcy Code, as amended from time to time, (iv) take any action or commence
any case or proceeding under any law relating to bankruptcy, insolvency,
reorganization, winding-up or composition or adjustment of debts, or any other
law providing for the relief of debtors, (v) fail to contest in a timely or
appropriate manner, or acquiesce in writing to, any petition filed against it in
an involuntary case under the United States Bankruptcy Code, as amended from
time to time or other law, (vi) take any action under the laws of its
jurisdiction of incorporation or organization similar to any of the foregoing,
or (vii) take any corporate action for the purpose of effecting any of the
foregoing; or

 

(g)          a proceeding or case shall be commenced against any Borrower, any
Subsidiary or any other Obligor, without the application or consent of such
Borrower, such Subsidiary or such Obligor, in any court of competent
jurisdiction, seeking (i) the liquidation, reorganization, dissolution, winding
up, or composition or readjustment of its debts, (ii) the appointment of a
trustee, receiver, custodian, liquidator or the like of it or of all or any
substantial part of its assets, or (iii) similar relief in respect of it, under
any law relating to bankruptcy, insolvency, reorganization, winding-up or
composition or adjustment of debts or any other law providing for the relief of
debtors, and such proceeding or case shall continue undismissed, or unstayed and
in effect, for a period of thirty (30) days; or an order for relief shall be
entered in an involuntary case under the United States Bankruptcy Code, as
amended from time to time, against any Borrower, any Subsidiary or any other
Obligor; or

 

-17-

 

 

(h)          (i) the Letter of Credit ceases to be in full force and effect
prior to the Maturity Date, is revoked or repudiated for any reason, is (or any
proceeds thereof are) assigned to any Person other than the Lender, a Lien is
created thereon (or on any proceeds thereof) in favor of any Person other than
the Lender or its enforceability is challenged by or on behalf of the Borrowers
or the LC Issuer, and the Borrowers shall thereafter fail (within five (5) days
of receipt of notice of such event) to: (A) cause a new Letter of Credit to be
issued for the benefit of the Lender by a financial institution acceptable to
the Lender in its reasonable discretion; or (B) pledge and deposit with or
deliver to the Lender cash or deposit account balances in an amount equal to the
then-face amount of the Letter of Credit pursuant to documents in form and
substance reasonably satisfactory to the Lender; or (ii) a default or event of
default shall occur with respect to the Letter of Credit and remain uncured
after the lapsing of any applicable cure period; or

 

(i)          (i) any Borrower or any Commonly Controlled Entity shall fail to
pay when due any amount that it shall have become liable to pay to the PBGC or
to a Plan under Title IV of ERISA, unless (A) such liability is being contested
in good faith by appropriate proceedings, such Borrower or such Commonly
Controlled Entity, as the case may be, has established and is maintaining
adequate reserves in accordance with GAAP and no Lien shall have been filed to
secure such liability or (B) which would not have a Material Adverse Effect;
(ii) the PBGC shall institute proceedings under Title IV of ERISA to terminate
or to cause a trustee to be appointed to administer any such Plan or Plans; or
(iii) a condition shall exist by reason of which the PBGC would be entitled to
obtain a decree adjudicating that any such Plan or Plans must be terminated; or

 

(j)          one or more judgments or decrees shall be entered against any
Borrower involving a liability of One Hundred Thousand and 00/100 Dollars
($100,000.00)(not paid or fully covered by insurance) or in the aggregate a
liability (not paid or fully covered by insurance), and all such judgments or
decrees shall not have been vacated, discharged, stayed or bonded pending appeal
within thirty (30) days from the entry thereof; or

 

(k)          if any of the Loan Documents (or any provision contained therein)
shall be cancelled, terminated, revoked, curtailed or rescinded otherwise than
in accordance with the terms thereof or with the express prior written
agreement, consent or approval of the Lender, or any action at law, suit or in
equity or other legal proceeding to cancel, revoke, curtail or rescind any of
the Loan Documents shall be commenced by or on behalf of any Borrower or any of
its officers, directors, stockholders or creditors, or any Governmental
Authority of competent jurisdiction shall make a determination that, or issue a
judgment, order, decree or ruling to the effect that, any of the Loan Documents
(or any provision contained therein) is illegal, invalid or unenforceable in
accordance with the terms thereof; or

 

(l)          any Lien created by any of the Security Documents shall, by reason
of any breach by any Borrower, any Subsidiary or Obligor party thereto of any of
its covenants or other obligations contained in such Security Documents, cease
to be enforceable and of the same effect and priority purported to be created
thereby; or

 

(m)          A material portion of the property of any Borrower or Subsidiary
(whether or not Collateral) is damaged by fire or other casualty, or otherwise
lost or stolen, the restoration or replacement cost of which property exceeds by
more than One Hundred Thousand Dollars ($100,000.00), in the aggregate, the
amount of insurance proceeds readily available for such restoration or
replacement; or

 

-18-

 

 

(n)          the occurrence of any Change of Control or any Material Adverse
Effect; then, and in any such event, so long as the same may be continuing, the
Lender may, by notice to the Borrowers, declare all amounts owing with respect
to this Agreement, the Note and the other Loan Documents to be, and they shall
thereupon forthwith become, immediately due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrowers; provided, however, that in the event of any Event of
Default specified in Sections 8.1(f) or 8.1(g), all such amounts shall become
immediately due and payable automatically and without any requirement of notice
from the Lender.

 

8.2           Termination of Commitment. If any one or more of the Events of
Default specified in Sections 8.1(f) or 8.1(g) shall occur, any unused portion
of the Commitment shall immediately terminate and the Lender shall be relieved
of all further obligations to make advances to the Borrowers. If any other Event
of Default shall have occurred and be continuing, the Lender may, by notice to
the Borrowers, terminate the unused portion of the Commitment, and upon such
notice being given such unused portion of the Commitment shall terminate
immediately and the Lender shall be relieved of all further obligations to make
Loans. No termination of the Commitment shall relieve the Borrowers of any of
the Obligations.

 

section 9.          RIGHTS AND REMEDIES.

 

9.1           Rights and Remedies. Upon the occurrence and during the
continuance of any one or more of the Events of Default, the Lender may proceed
to enforce all legal or equitable rights or remedies it may have under this
Agreement or any other Loan Documents or otherwise by virtue of applicable law.

 

9.2           Setoff and Adjustments. In addition to any rights and remedies of
the Lender provided by law, the Lender shall have the right, without prior
notice to the Borrowers, any such prior notice being expressly waived by the
Borrowers to the extent permitted by applicable law, upon any amount becoming
due and payable by the Borrowers hereunder (whether at the stated maturity, by
acceleration or otherwise) to set-off and appropriate and apply against such
amount any other credits, indebtedness or claims, in any currency, in each case
whether direct or indirect, absolute or contingent, at any time held or owing
the Lender to or for the credit or the account of the Borrowers. The Lender
agrees promptly to notify the Borrowers after any such set-off and application
made by the Lender, provided that the failure to give such notice shall not
affect the validity of such set-off and application.

 

9.3           No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

9.4           Distribution of Collateral Proceeds. In the event that, following
the occurrence or during the continuance of any Event of Default, the Lender
receives any monies in connection with the enforcement of any of the Security
Documents, or otherwise with respect to the realization upon any of the
Collateral, such monies shall be distributed for application as follows: (a)
first, to the Obligations (including accrued Default Interest, if any) in such
order or preference as the Lender may determine; (b) second, upon payment and
satisfaction in full or other provisions for payment in full satisfactory of all
of the Obligations, to the payment of any obligations required to be paid
pursuant to §9-615 of the UCC; and (c) third, the excess, if any, shall be
returned to the Borrowers or to such other Persons as are entitled thereto.

 

-19-

 

 

section 10.         MISCELLANEOUS

 

10.1         Survival of Covenants. Except for those which by their terms
survive termination of the Loan Documents, all agreements, representations,
covenants and warranties made by each Borrower and any of its Subsidiaries in
the Loan Documents shall remain in full force and effect until all Obligations
have been paid in full and satisfied, notwithstanding the fact that the Note
may, from time to time, be in a zero or credit position.

 

10.2         Prior Discussions; Amendments in Writing; Counterparts. The Loan
Documents incorporate all discussions and negotiations among the Lender and the
Borrowers either express or implied, concerning the Obligations, notwithstanding
any custom, usage or oral agreement or understanding to the contrary. This
Agreement may be amended or modified only in writing signed by the parties
hereto. This Agreement may be executed in two or more counterparts, each of
which shall constitute an original, but such counterparts together shall
constitute one and the same instrument. Any proof of this Agreement shall
require production of only one such counterpart.

 

10.3         Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.4         Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
facsimile transmission and electronic mail), and, unless otherwise expressly
provided herein, shall be deemed to have been duly given when delivered by hand,
or when sent by facsimile transmission or by electronic mail, or on the first
Business Day after delivery to any overnight delivery service, freight prepaid,
or three (3) Business Days after being sent by certified or registered mail,
return receipt requested, postage prepaid, and addressed to the Borrowers and
the Lender as follows or to such other address as may be hereafter notified by
the respective parties hereto:

 

  (a) If to the Borrowers, then: ThermoEnergy Corporation       ThermoEnergy
Power Systems, LLC       CASTion Corporation       10 New Bond Street       
Worcester, MA 01606       Attention:  Teodor Klowan, Jr.,       Executive Vice
President and       Chief Financial Officer       Facsimile No: 508.854.1753    
  Telephone No. 508.854.1628, Ext. 310       E-mail: ted.klowan@thermoenergy.com

 

-20-

 

 

    with copies to: Nixon Peabody LLP       100 Summer Street       Boston, MA 
02110       Attention:  William E. Kelly, Esq.       Facsimile No: 866-743-4899
      Telephone No. 617.345.1195       E-mail: wkelly@nixonpeabody.com          
        (b) If to the Lender, then: C13 Thermo LLC        c/o Stroock & Stroock
& Lavan LLP       180 Maiden Lane       New York, NY 10038       Attention: 
Lewis Kruger, Esq.       Facsimile No: 212-806-1230       Telephone No.
212-806-5430       E-mail: lkruger@stroock.com             with copies to:
Stroock & Stroock & Lavan LLP        180 Maiden Lane       New York, NY 10038  
    Attention:  Bradley G. Kulman, Esq.       Facsimile No: 212-806-7613      
Telephone No. 212-806-6613       E-mail: bkulman@stroock.com

 

10.5         Expenses. The Borrowers jointly and severally agree to pay (a) the
reasonable costs of producing and reproducing this Agreement, the other Loan
Documents and the other agreements and instruments mentioned herein, (b) any
taxes (including any interest and penalties in respect thereto) payable by the
Lender (other than taxes based upon any the Lender’s net income) on or with
respect to the transactions contemplated by this Agreement (the Borrowers
jointly and severally hereby agreeing to indemnify the Lender with respect
thereto), (c) the reasonable fees, expenses and disbursements of counsel to the
Lender incurred in connection with the preparation, negotiation, administration
or interpretation of the Loan Documents and other instruments mentioned herein,
and amendments, modifications, approvals, consents or waivers hereto or
hereunder, (d) all reasonable out-of-pocket expenses (including without
limitation reasonable attorneys’ fees and costs, which attorneys may be
employees of the Lender, and reasonable consulting, accounting, appraisal,
investment banking and similar professional fees and charges) incurred by the
Lender in connection with (i) the enforcement of or preservation of rights under
any of the Loan Documents against the Borrowers or the administration thereof
after the occurrence of a Default or Event of Default and (ii) any litigation,
proceeding or dispute whether arising hereunder or otherwise, in any way related
to the Lender’s relationship with the Borrowers and (e) all reasonable fees,
expenses and disbursements of the Lender incurred in connection with UCC
searches, UCC filings or mortgage recordings. The covenants contained in this
Section 10.5 shall survive payment or satisfaction in full of all other
Obligations. The Borrowers shall pay the foregoing amounts within three (3)
Business Days of delivery of a written request therefore from or on behalf of
the Lender. The amounts described in clause (c) of this Section 10.5 shall be
paid on the date of the first Loan in accordance with Section 3.10, or, at the
option of the Lender or if not otherwise paid, shall be added to the principal
amount of the Loans and deemed Loans made hereunder.

 

-21-

 

 

10.6         Indemnification. The Borrowers jointly and severally agree to
indemnify and hold harmless the Lender from and against any and all claims,
actions and suits whether groundless or otherwise, and from and against any and
all liabilities, losses, damages and expenses of every nature and character
arising out of this Agreement or any of the other Loan Documents or the
transactions contemplated hereby including, without limitation, (a) any actual
or proposed use by the Borrowers of the proceeds of any of the Loans other than
in compliance with Section 6.11, (b) any actual or alleged infringement of any
patent, copyright, trademark, service mark or similar right of the Borrowers or
any other Obligor comprised in the Collateral, (c) all liabilities, obligations,
claims, damages, costs, losses and expenses (including court costs and
attorney’s reasonable fees and expenses) that the Lender may sustain or incur by
reason of, relating to or arising out of this Agreement or the other Loan
Documents, including, without limitation, the defending or protecting of any
Collateral or the priority of the Lender’s interest therein, or in collecting or
enforcing the Obligations, or in enforcing any of the Lender’s rights or
remedies, or in the prosecution or defense of any action or proceeding
concerning any matter growing out of or connected with this Agreement, any of
the other Loan Documents, the Obligations, the Collateral, or on account of the
Lender’s relationship with the Borrowers or any other Obligor (except for such
claims which have been determined by a court of competent jurisdiction to have
arisen out of the Lender’s actual bad faith, willful misconduct or gross
negligence) or (d) with respect to the Borrowers or any other Obligor and their
respective properties and assets, the violation of any Environmental Law, the
presence, disposal, escape, seepage, leakage, spillage, discharge, emission,
release or threatened release of any hazardous substances or any action, suit,
proceeding or investigation brought or threatened with respect to any hazardous
substances (including, but not limited to, claims with respect to wrongful
death, personal injury or damage to property), in each case including, without
limitation, the reasonable fees and disbursements of counsel and allocated costs
of internal counsel incurred in connection with any such investigation,
litigation or other proceeding. In litigation, or the preparation therefore, the
Lender shall be entitled to select its own counsel and, in addition to the
foregoing indemnity, the Borrowers agree to pay promptly the reasonable fees and
expenses of such counsel. If, and to the extent that the obligations of the
Borrowers under this Section 10.6 are unenforceable for any reason, the
Borrowers hereby agree to make the maximum contribution to the payment in
satisfaction of such obligations which is permissible under applicable law. The
covenants contained in this Section 10.6 shall survive payment or satisfaction
in full of all other Obligations.

 

10.7         Joint and Several Liability. All of the obligations and liabilities
of the Borrowers under this Agreement are joint and several.

 

10.8         Acknowledgements. Each Borrower hereby acknowledges that (a) such
Borrower has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents; (b) the Lender has no fiduciary
relationship with or duty to such Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship of the
Lender, and such Borrower, in connection herewith or therewith is solely that of
debtor and creditor; and (c) no joint venture is created hereby or by the other
Loan Documents or otherwise exists by virtue of the transactions contemplated
hereby among such Borrower, the Lender.

 

10.9         Successors and Assigns; Assignments and Participation.

 

(a)          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Borrowers, the Lender and their respective
successors and assigns, except that the Borrowers may not assign or transfer any
of their respective rights or obligations under this Agreement.

 

-22-

 

 

(b)          Assignments. The Lender may, in accordance with applicable law, at
any time and from time to time assign to an Eligible Assignee all or a portion
of its rights and obligations under this Agreement. Upon such assignment, such
Eligible Assignee shall be a party hereto and have the rights and obligations of
the Lender hereunder, and the assigning Lender shall be released from its
obligations under this Agreement. Notwithstanding any provision of this Section
10.9(b), the consent of the Borrowers shall not be required if any Event of
Default has occurred and is continuing.

 

10.10       Loss, Theft, Destruction or Mutilation of any Note. Upon receipt of
an affidavit of the Lender as to the loss, theft, destruction or mutilation of
the Lender’s Note or any other Loan Document which is not of public record, and,
in the case of any such loss, theft, destruction or mutilation, upon
cancellation of such Note or other Loan Document, the Borrowers will issue, in
lieu thereof, a replacement Note or other Loan Document in the same principal
amount thereof and otherwise of like tenor.

 

10.11     Waiver of Jury Trial. THE BORROWERS AND THE LENDER HEREBY WAIVES THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF THIS AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.

 

10.12      Governing Law; Consent to Jurisdiction. This Agreement and the other
Loan Documents shall be construed in accordance with and governed by, the laws
of The Commonwealth of Massachusetts, without giving effect to the conflict of
laws principles thereof. The Borrowers and the Lender agree that any suit,
action or proceeding against the other arising out of or based upon this
Agreement may be instituted in or removed to a United States Federal or
Massachusetts state court located in the city of Boston, and any appellate court
from any thereof, and the Borrowers and the Lender irrevocably submit to the
non-exclusive jurisdiction of such courts in any suit, action or proceeding. The
Borrowers and the Lender irrevocably waive, to the fullest extent permitted by
law, any objection to any suit, action or proceeding that may be brought in
connection with this Agreement in such courts whether on the grounds of venue,
residence or domicile or on the ground that any such suit, action or proceeding
has been brought in an inconvenient forum. The Borrowers and the Lender agree
that final judgment in any such suit, action or proceeding brought in such court
shall be conclusive and binding upon the Borrowers and the Lender and may be
enforced in any court to the jurisdiction of which they are subject, by a suit
upon judgment.

 

-23-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered under seal by their proper and duly authorized officers
as of the date first above written.

 

  BORROWERS:       THERMOENERGY CORPORATION   THERMOENERGY POWER SYSTEMS, LLC  
CASTION CORPORATION       By: /s/ Teodor Klowan, Jr.     Name: Teodor Klowan,
Jr.     Title: CFO / Treasurer         LENDER:       C13 THERMO LLC         By:
/s/ Carmen Rosario     Name: Carmen Rosario     Title: Authorized Person

 

[Loan Agreement – Signature Page]

 

 

 

 

--------------------------------------------------------------------------------

 

LOAN AGREEMENT

(the “Agreement”)

 

by and among

 

THERMOENERGY CORPORATION;

 

THERMOENERGY POWER SYSTEMS, LLC; and

 

CASTION CORPORATION

 

(the “Borrowers”)

 

and

 

C13 THERMO LLC

(the “Lender”)

 

--------------------------------------------------------------------------------

 

APPENDIX A

 

1.          Definitions. As used in the Agreement, the following terms shall
have the following meanings:

 

“Affiliate”: as to any Person, any other Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person means the power, directly or indirectly, either to (a) vote 10% or more
of the securities having ordinary voting power for the election of directors of
such Person or (b) direct or cause the direction of the management and policies
of such Person, whether by contract or otherwise.

 

“Agreement”: this Loan Agreement, as amended, supplemented or otherwise modified
from time to time.

 

“Asset Sale”: as to any Person, any voluntary or involuntary sale or other
disposition subsequent to the Closing Date of any assets or property of such
Person.

 

“Borrowers”: as defined in the preamble to this Agreement.

 

“Business Day”: any day excluding Saturday, Sunday and any day which is a legal
holiday under the laws of The Commonwealth of Massachusetts, or is a day on
which banking institutions located in The Commonwealth of Massachusetts are
required or authorized by any Requirement of Law to be closed.

 

 

 

 

“Buyer”: PT. Paiton Energy, a limited liability company having its registered
address at Sentral Senayan II, 5th Floor, Jl. Asia Afrika No. 8, Jakarta, 10270,
Indonesia, NPWP No.: 01.070.831.1-058.000.

 

“Capitalized Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

 

“Capitalized Lease Obligations”: as to any Person, the obligations of such
Person to pay rent or other amounts under any Capitalized Leases; the amount of
such obligations at any time shall be the capitalized amount thereof at such
time determined in accordance with GAAP.

 

“Cash Equivalents”: (a) securities issued or directly and fully guaranteed or
insured by the United States Government, or any agency or instrumentality
thereof, having maturities of not more than one year from the date of
acquisition, (b) marketable general obligations issued by any state of the
United States of America or any political subdivision of any such state or any
public instrumentality thereof maturing within one year from the date of
acquisition thereof and, at the time of acquisition thereof, having a credit
rating of “A” or better from either Standard & Poor’s Ratings Group or Moody’s
Investors Service, Inc.; (c) certificates of deposit, time deposits, Eurodollar
time deposits, overnight bank deposits or bankers’ acceptances having maturities
of not more than one year from the date of acquisition thereof of any domestic
commercial bank the long-term debt of which is rated at the time of acquisition
thereof at least A or the equivalent thereof by Standard & Poor’s Ratings Group,
or A or the equivalent thereof by Moody’s Investors Service, Inc., and having
capital and surplus in excess of Five Hundred Million and 00/100 Dollars
($500,000,000.00), (d) repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clauses (a), (b) and
(c) entered into with any bank meeting the qualifications specified in clause
(c) above, (e) commercial paper rated at the time of acquisition thereof at
least A-2 or the equivalent thereof by Standard & Poor’s Ratings Group or P-2 or
the equivalent thereof by Moody’s Investors Service, Inc., or carrying an
equivalent rating by a nationally recognized rating agency, if both of the two
named rating agencies cease publishing ratings of investments, and in either
case maturing within two hundred seventy (270) days after the date of
acquisition thereof and (f) other investment instruments approved in writing by
the Lender and offered by any financial institution which has a combined capital
and surplus of not less than One Hundred Million and 00/100 Dollars
($100,000,000.00).

 

“Change of Control”: any event or series of events by which:

 

(a)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, Lender or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of a Borrower entitled to
vote for members of the board of directors or equivalent governing body of such
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);

 

 

 

 

(b)          during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of a
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);

 

(c)          there shall have occurred a sale of all or substantially all of the
assets of the Borrowers on a consolidated basis; or

 

(c)          there shall have occurred, under any indenture, any agreement or
any other instrument evidencing any Indebtedness or Equity Interest in excess of
Three Hundred Fifty Thousand and 00/100 Dollars ($350,000.00), any “change of
control” or any comparable term (as set forth in any indenture, any agreement or
any other instrument evidencing such Indebtedness or Equity Interest) obligating
a Borrower or any other Obligor to repurchase, redeem or repay all or any part
of the Indebtedness or Equity Interest provided for therein.

 

“Closing Date”: the date of satisfaction, in the sole determination of Lender,
of the conditions precedent set forth in Section 3.

 

“Collateral”: all assets of the Borrowers, now owned or hereinafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

“Commitment”: the Lender’s obligation to make Loans to the Borrowers in an
aggregate principal amount at any one time outstanding not to exceed an amount
equal to Seven Hundred Thousand and 00/100 Dollars ($700,000.00).

 

“Commitment Fee”: as defined in Section 2.4.

 

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with a Borrower within the meaning of Section 4001 of ERISA
or is part of a group which includes a Borrower and which is treated as a single
employer under Section 414(b) or (c) of the Tax Code or, solely for purposes of
determining liability under Section 412 of the Tax Code, which is treated as a
single employer under Section 414(b), (c), (m) or (o) of the Tax Code.

 

 

 

 

“Contractual Obligation”: as to any Person, any provision of (a) any security
issued by such Person or (b) any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control Agreement”: means any control agreement granting the Lender control
(under the UCC) over the deposit accounts, securities account or commodities
accounts, if any, of any Borrower.

 

“Default Rate”: as defined in Section 2.5(a).

 

“Defaults”: as defined in Section 8.1.

 

“Dollars” and “$”: dollars in lawful currency of the United States of America.

 

“Eligible Assignee”: any Person controlling, controlled by, or under common
control with, the Lender.

 

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

 

“Equity Interests”: with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

 

“Events of Default”: as defined in Section 8.1.

 

“GAAP”: generally accepted accounting principles in the United States of America
in effect from time to time.

 

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

 

 

 

 

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money (whether by loan or the issuance
and sale of debt securities) or for the deferred purchase price of property or
services (other than current trade liabilities incurred in the ordinary course
of business and payable in accordance with customary practices), (b) any other
indebtedness of such Person which is evidenced by a note, bond, debenture or
similar instrument, (c) all obligations of such Person under Capitalized Leases,
(d) all obligations of such Person in respect of letters of credit, acceptances
or similar instruments issued or created for the account of such Person, (e) all
liabilities of third parties secured by any Lien on any property owned by such
Person even though such Person has not assumed or otherwise become liable for
the payment thereof (the amount of such indebtedness with respect to such Person
being deemed to be the lesser of the value of such property or the amount of
indebtedness of others so secured) and (f) guarantee obligations of such Person
in respect of obligations of the kind referred to in clauses (a) through (e)
above.

 

“Initial Financial Statements”: as defined in Section 5.1.

 

“Intellectual Property”: as defined in Section 5.11.

 

“Inventory”: all “inventory” (as that term is defined in the UCC) of each
Borrower, and to the extent not included in such definition, shall also mean and
include all raw materials and other materials and supplies, work-in-process and
finished goods of each Borrower and any products made or processed therefrom and
all substances, if any, commingled therewith or added thereto.

 

“Investment”: as defined in Section 7.8.

 

“LC Issuer”: at any time, the issuer of the Letter of Credit (which, initially,
shall be Deutsche Bank AG), provided, however, that any successor LC Issuer
shall be satisfactory to the Lender in its reasonable discretion.

“Letter of Credit”: means one or more irrevocable documentary letters of credit
now or hereafter issued by the LC Issuer for the benefit of ThermoEnergy, in the
original face amount of not less than Nine Hundred Seventy-Eight Thousand One
Hundred Seventy-Nine and 40/100 Dollars ($978,179.40) and otherwise in form and
substance reasonably acceptable to the Lender.

 

“Lender”: as defined in the preamble to this Agreement.

 

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Capitalized Lease having
substantially the same economic effect as any of the foregoing).

 

“Loan Documents”: this Agreement, the Note, the Security Documents, the Letter
of Credit and any and all other agreements, guaranties, instruments, documents,
certificates, financing statements, powers of attorney, consents and filings,
whether heretofore, now, or hereafter executed by or on behalf of a Borrower,
any of its Subsidiaries, or any other Person and delivered to the Lender in
connection with the transactions contemplated herein, all as may be amended,
modified, supplemented, restated or extended from time to time.

 

 

 

 

“Material Adverse Effect”: a material adverse effect or change on (a) the
business, operations, property, prospects or condition (financial or otherwise)
of the Borrowers and their respective Subsidiaries taken as a whole or (b) the
validity or enforceability of this Agreement or any of the other Loan Documents
or the rights or remedies of the Lender or any Lender hereunder or thereunder
including the validity, priority, perfection or enforceability of the security
interests created by the Security Documents.

 

“Maturity Date”: the earlier of (i) March 4, 2012 and (ii) one (1) Business Day
following the date any Borrower draws any amount under the Letter of Credit.

 

“Moody’s”: Moody’s Investors Services, Inc.

 

“Note”: as defined in Section 2.2.

 

“Obligations”: all Indebtedness, obligations and liabilities of a Borrower or
any of its Subsidiaries to the Lender, individually or collectively, now
existing or hereafter arising, direct or indirect, joint or several, absolute or
contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under this Agreement or any of the other Loan Documents.

 

“Obligors”: collectively, the Borrowers and each Person who, following the
Closing Date, becomes a guarantor of the Obligations.

 

“Obsolete Property”: any property of a Borrower or any of its Subsidiaries which
is obsolete, outdated or worn out or the useful life of which has ended, in each
case in the good faith determination of a Borrower or any applicable Subsidiary.

 

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any Governmental Authority which succeeds to
the powers and functions thereof.

 

“Patent Security Agreements”: the Patent Security Agreements to be executed and
delivered by each of the applicable Borrowers, substantially in the form of
Exhibit B, as the same may be amended, supplemented or otherwise modified from
time to time.

 

“Permitted Debt”: any of the following:

 

(a)          Indebtedness to the Lender arising under any of the Loan Documents;

 

(b)          Indebtedness arising under the Roenigk Family Trust Note;

 

(c)          Indebtedness consisting of Purchase Money Indebtedness and/or in
respect to Capitalized Lease Obligations; provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed Two
Hundred Thousand and 00/100 Dollars ($200,000.00);

 

(d)          Indebtedness with respect to taxes, assessments, governmental
charges or levies, which are being contested in good faith by appropriate
proceedings, provided that adequate reserves with respect thereto are maintained
on the books of a Borrower or its Subsidiaries, as the case may be, in
conformity with GAAP; and

 

 

 

 

(e)          Indebtedness under performance bonds, surety bonds, release, appeal
and similar bonds, statutory obligations or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business,
and reimbursement obligations in respect of any of the foregoing;

 

(f)          Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;

 

(g)          current liabilities which are incurred in the ordinary course of
business and which are not incurred through (i) the borrowing of money or (ii)
the obtaining of credit except for credit on an open account basis customarily
extended and in fact extended in connection with normal purchases of goods and
services;

 

(h)          Indebtedness of a Borrower to any Subsidiary and of any Subsidiary
to a Borrower or any other Subsidiary, so long as such Indebtedness (i) is
subordinated in right of payment to all Obligations; and (ii) has terms and
conditions as the Lender may reasonably require;

 

(i)          Indebtedness set forth on Schedule 5.14; and

 

(j)          unsecured Indebtedness in an aggregate principal amount not to
exceed Fifty Thousand and 00/100 Dollars ($50,000.00) at any time outstanding.

 

“Permitted Liens”: any of the following:

 

(a)          Liens created pursuant to the Security Documents;

 

(b)          Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

(c)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

 

(d)          pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(e)          deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

(f)          easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

 

 

 

(g)          Liens securing judgments for the payment of money not constituting
an Event of Default under this Agreement;

 

(h)          Liens securing Indebtedness permitted under clause (c) of the
definition of the term “Permitted Debt,” as set forth in this Appendix A;
provided, however, that (i) such Liens do not at any time encumber any property
other than the property financed by such Indebtedness and (ii) the Indebtedness
secured thereby does not exceed the cost or fair market value, whichever is
lower, of the property being acquired on the date of acquisition;

 

(i)          Liens arising from the filing of precautionary UCC financing
statements relating solely to personal property leased pursuant to operating
leases entered into in the ordinary course of business of a Borrower and its
Subsidiaries;

 

(j)          (i) Liens of a collecting bank arising in the ordinary course of
business under Section 4-210 of the UCC in effect in the relevant jurisdiction
and (ii) Liens of any depositary bank in connection with statutory, common law
and contractual rights of set-off and recoupment with respect to any deposit
account of a Borrower or any Subsidiary thereof;

 

(k)          (i) contractual or statutory Liens of landlords solely to the
extent relating to the goods and equipment located on the leased premises
relating to any lease agreements with such landlord, and (ii) contractual Liens
of suppliers (including sellers of goods) granted in the ordinary course of
business to the extent limited to the property or assets purchased from such
suppliers relating to such contract;

 

(l)          any interest or title of a licensor, sublicensor, lessor or
sublessor with respect to any assets under any license or lease agreement to the
Borrowers or any Subsidiary entered into in the ordinary course of business
which do not (i) interfere in any material respect with the business of a
Borrower or its Subsidiaries or materially detract from the value of the
relevant assets of a Borrower or its Subsidiaries or (ii) secure any
Indebtedness;

 

(m)          to the extent constituting Liens, restrictions under federal and
state securities Laws on the transfer of securities not securing Indebtedness
and which do not, individually or in the aggregate, materially detract from the
value of the properties or assets of a Borrower and its Subsidiaries; and

 

(n)          Liens in existence on the date hereof listed on Schedule 7.3;
provided, however, that no such Lien encumbers any additional property after the
Closing Date and that the amount of Indebtedness secured thereby shall not
subsequently be increased.         

 

“Person”: an individual, partnership, corporation, business trust, joint stock
company, limited liability company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

 

 

 

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which any Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Purchase Money Indebtedness”: any Indebtedness incurred by a Borrower or any of
its Subsidiaries, whichever is applicable, in connection with the acquisition by
such Borrower or any of its Subsidiaries, whichever is applicable, of any
inventory or equipment in the ordinary course of business.

 

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .13, .14, .16, .18, .19 or .20 of PBGC Reg. Section 2615.

 

“Requirement of Law”: as to any Person, the Certificate (or Articles) of
Incorporation (or Organization) and By-Laws or other organizational or governing
documents of such Person, and any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Responsible Officer”: as to any Person, the chief executive officer and/or the
president of such Person, or with respect to financial matters, the chief
financial officer of such Person or, in either case, such other executive
officers as may be designated from time to time by such Person in writing to the
Lender.

 

“Restricted Payment”: any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of a Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to such Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

 

“Roenigk Family Trust Note”: that certain Amended and Restated Convertible
Promissory Note, dated as of April 1, 2012, from ThermoEnergy made payable to
the order of The Roenigk Family Trust dated November 10, 2004, in the original
principal amount of One Million, Eight Hundred Seventy-Seven Thousand, Two
Hundred Seventeen Dollars and Twelve Cents ($1,877,217.12), as the same may have
been or be amended, modified, substituted, extended or restated, from time to
time.

 

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Companies, Inc.

 

“SEC”: Securities and Exchange Commission of the United States of America,
together with any successor thereto.

 

“Securities Act”: the Securities Act of 1933, as amended from time to time.

 

 

 

 

“Security Agreement”: the Pledge and Security Agreement to be executed and
delivered by the Borrowers, substantially in the form of Exhibit C, as the same
may be amended, supplemented or otherwise modified from time to time.

 

“Security Agreements”: collectively, the Security Agreement, the Control
Agreements, the Patent Security Agreements and the Trademark Security
Agreements.

 

“Security Documents”: collectively, the Security Agreements and all other
security agreements, pledge agreements, financing statements, assignments,
mortgages, agreements, documents and instruments now or hereafter delivered to
the Lender granting a Lien on any asset or assets of any Person to secure the
Obligations or to secure any guarantee of any such Obligations and, including,
without limitation, any such document delivered pursuant to Section 5.10.

 

“Subsidiary”: as to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.
Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the applicable Borrower.

 

“System”: the Ammonia Reduction Process system to be used to remove ammonia from
the condensate water fabricated for the Buyer and installed at the Buyer’s power
plant in Jakarta, Indonesia.

 

“Tax Code”: the Internal Revenue Code of 1986, as amended from time to time.

 

“Trademark Security Agreement”: the Trademark Security Agreement to be executed
and delivered by each of the applicable Borrowers, substantially in the form of
Exhibit D, as the same may be amended, supplemented or otherwise modified from
time to time.

 

“UCC”: the Uniform Commercial Code as from time to time in effect in The
Commonwealth of Massachusetts; provided, however, that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
of the security interest in any Collateral or the availability of any remedy
hereunder is governed by the Uniform Commercial Code as in effect on or after
the date hereof in any other jurisdiction, then the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy.

 

2.          Use of Terms. The use of the singular of terms which are defined in
the plural shall mean and refer to any one of them; and pronouns used herein
shall be deemed to include the singular and the plural and all genders. The use
of the connective “or” is not intended to be exclusive; the term “may not” is
intended to be prohibitive and not permissive; use of “includes” and “including”
is intended to be interpreted as expansive and amplifying and not as limiting in
any way.

 

 

 

 

The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.

 

 

 